Cordova-Perez v Lauer (2015 NY Slip Op 04082)





Cordova-Perez v Lauer


2015 NY Slip Op 04082


Decided on May 13, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 13, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
MARK C. DILLON
LEONARD B. AUSTIN
SYLVIA O. HINDS-RADIX, JJ.


2014-06773
 (Index No. 3560/11)

[*1]Hilda Cordova-Perez, respondent, 
vAleeza S. Lauer, et al., appellants.


Russo, Apoznanski & Tambasco, Melville, N.Y. (Susan J. Mitola and Gerraro Ferrera of counsel), for appellants.
Law Offices of Ardito & Ardito LLP, Franklin Square, N.Y. (John A. Ardito, Joseph Ardito, and Roberto Cerveri of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Nassau County (Iannacci, J.), entered June 5, 2014, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102(d) as a result of the subject accident.
ORDERED that the order is affirmed, with costs.
The defendants met their prima facie burden of showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102(d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345; Gaddy v Eyler, 79 NY2d 955, 956-957). The defendants submitted competent medical evidence establishing, prima facie, that the alleged injuries to the cervical region of the plaintiff's spine and to her left shoulder did not constitute serious injuries under either the permanent consequential limitation of use or significant limitation of use categories of Insurance Law § 5102(d) (see Staff v Yshua, 59 AD3d 614).
In opposition, however, the plaintiff raised triable issues of fact as to whether she sustained serious injuries to the cervical region of her spine and to her left shoulder (see Perl v Meher, 18 NY3d 208, 218-219). Therefore, the Supreme Court properly denied the defendants' motion for summary judgment dismissing the complaint.
SKELOS, J.P., DILLON, AUSTIN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court